Title: From James Madison to Albert Gallatin, 8 May 1816
From: Madison, James
To: Gallatin, Albert



Dear Sir,
Washington May 8. 1816

I have not yet made the remittance to Mr. Baring, and cannot do it at the present moment without an increased sacrifice.  I would prefer making it however notwithstanding the hope of a Change for the better ere long, to giving Mr. B any ground for complaint.  Be so good as to say whether you consider the delay as in the least dissatisfactory or disadvantageous to him, and I will take my measures accordingly.  It would be easy to make it his interest to wait, and at the same time diminish my loss, if considerations of delicacy or of law were not in the way.I inclose a letter for Genl. Fayette, in which I give him such information as I am able concerning his location near N. Orleans, to which you will add whatever circumstances may have come to your knowledge and be new to him.  From the apparent inactivity of Duplantier, it might be well for him to commit his business to another Agent, who would be more attentive in support of the location against adversary claims, and in case that can not be done, in selecting another tract next in value.  I should suppose it practicable to find one, which though vastly inferior, would be of real importance to the General, considering the rise of property which is taking place in that Country.Will you be so good as to send me from Paris packed in a manner to be waggoned 40 or 50 Miles, Busts in plaster of Docr. Franklyn, Genl. Washington, Mr. Jefferson, Genl. Fayette and Baron Humbold, or such of them as can be procured.  Consign them to the Collector of Baltimore or Norfolk, with a request that they be forwarded to Fredericksburg, to the care of William S. Stone.  Payment will be remitted to you in any mode you may find most convenient.Accept with my best respects to Mrs. Gallatin my best wishes that your voyage may be agreeable, and the object of it, in every respect successful and satisfactory.

James Madison


Do me the favor on your reaching Paris to acknowledge the rect. of the inclosed proposal from certain scientific professors and give them the information forming the proper answer.

